Title: To James Madison from Thomas Lovell (Abstract), 1 February 1805
From: Lovell, Thomas
To: Madison, James


1 February 1805, La Rochelle. “Referring you to my respects of the 1st August last year inclosing a return of vessells enter’d and clear’d within this district to the 30 June [not found], I have now the honor of transmitting that to the 31. December last, as also a Tarif of the additional Duties on Tonnage which I mention’d to you were to be Levied on all vessells navigating within the bounds of the Basin of Charante Seudores & Sévers, and an Example of the law relative to the establishment of this basin which is local and only affects three ports of Entry within the District. No occurrence worthy remark has happen’d in this District if I except the continual Complaints, and I am sorry to add well-founded ones respecting the Infedility of Letter Carriers Coming from the united States. It seems to be a Subject worthy the attention of Government to put the Conveyance of Letters and packets coming from America under the Controul of the Post office in order that they might be seald, and accompanied with Lists to be delivered to the Post office where the Vessell arrives, the danger of the Seas excepted, and the delivery to be Certified by the Consul or agent before the vessell be permitted to an entry.
“Various applications have been made for Certificates to navigate vessells, purchased here, to the united States; but having been witness to the abuse of those papers I have found means in almost evry case to elude giving them being perfectly Convinced of the Injury our American Ship building receives from such as one purchased in this Country by reducing the value of Freights in vessells regularly registre’d. The paym<ent> of an extraordinary tonnage in America is no equival<ent> to the immense advantages obtaind by those vessells when they return to this Country with particular kinds of merchandizes & particularly Sugars, Coffee Pepper & Tobacco the Difference of the Duties on a Cargo of which brought by one of this description of vessells and a real American built Ship is equal to the whole freight gaind by this Latter, since a vessell carrying 4000 quintals of Tobacco Pays the Enormous Sum of Eighty Eight thousa<nd> francs less duty in Consequence of her quality of Frenc<h> built or prize to the French. The greatest part of these Vessells after having been once to the United States to adapt their Papers, return to Europe where they Carry on the Coasting trade with the same advantages as if they had regular Registres, and in general get the Preference in freighting on account of their Connexions. Some of them remain ten or twelve voyages in the Coasting trade without Contributing any thing to the revenues of the united States or to the increase of Seamen since they are mostly mannd with foreigners of all descriptions that may never see america. I take the Liberty to Suggest that in Imitation of Some of Nations in the North of Europe—such vessells as make voyages which do not Originate in the United States should be Subjected to the payment of Hospital money to be received by the Consuls and reserved as a fund to be appropriated as in the Law of 28 feby 1803 Sec’ 3. Such a disposition would be sure to create a permanent provision whereas the Law above Cited may be evaded by a connivance between the Captains & Sailors.
“I beg pardon for the Liberty of intruding upon your time with these remarks but as your Letters of Instructions Seem to invite communications of this nature I must invoke them as my Excuse.”
